—Judgment, Court of Claims, New York County (Alan Marin, J.), entered on or about February 23, 2000, after trial, dismissing a claim under the Unjust Conviction and Imprisonment Act (Court of Claims Act § 8-b), unanimously affirmed, without costs.
A fair interpretation of the evidence supports the trial court’s finding, largely one of credibility (see, Thoreson v Penthouse Intl., 80 NY2d 490, 495; Vinciguerra v State of New York, 262 AD2d 743, 744), that claimant failed to meet his “heavy burden of proving [his] innocence by clear and convincing proof’ (Reed, v State of New York, 78 NY2d 1, 11; see, Taylor v State of New York, 266 AD2d 385, lv denied 94 NY2d 764). We have considered and rejected claimant’s argument that the trial court erred in excluding certain out-of-court statements made by the complaining witness at claimant’s criminal trial. Concur — Sullivan, P. J., Williams, Andrias, Rubin and Friedman, JJ.